Assault with intent to murder is the offense; penalty assessed at confinement in the penitentiary for three years.
The appeal bond appearing in the record is insufficient to authorize consideration of the appeal by this court for the reason that it is not approved by the judge who tried the case. *Page 552 
The approval of the bond by the sheriff and the district judge is essential. See Art. 818, C. C. P., 1925; also Baker v. State, 113 Texas. Crim. Rep., 120, 18 S.W.2d 623; Shadwick v. State, 122 Tex.Crim. Rep., 53 S.W.2d 614; Boggs v. State, 75 S.W.2d 680; Wood v. State, 83 S.W.2d 670; Anderson v. State, 84 S.W.2d 458, and cases therein cited.
Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.
               ON MOTION TO REINSTATE THE APPEAL.